                    IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                              EASTERN DIVISION
                             No . 4 : 02-CR-60-4H
                             No . 4:19-CV-12-H




 BRUCE OKELLO JOSEPH ,
      Petitioner ,
                                                                ORDER
       v.

 UNITED STATES OF AMERICA ,
      Respondent .


      This matter is before the court on petitioner ' s motion to

reduce sentence pursuant to United States v . Simmons , 694 F . 3d 237

(4th Cir .   2011) ,   construed by the court           as   a motion to vacate

pursuant to 28 U. S.C. § 2255 ,      [DE #589].     This court directed the

Federal Public Defender to review the matter and to show cause , if

any , why petitioner ' s motion should not be construed as a§ 2255

motion and dismissed as         successive .      [DE    #592].       An Assistant

Federal Public Def ender filed a Notice of Appearance and a motion

to withdraw as counsel together on the same day ,                     inf arming the

c o urt that no motions would be presented pursuant to Simmons.                    [DE

#593 and DE #594].        This court granted the motion to withdraw as

c ounsel .   [DE #595].    The government has not responded .               The time

for   further    filing   has   expired ,   and   this       matter    is   ripe   for

adjudication .
        This            action       was        initiated          after      the        enactment           and

implementation of habeas corpus reforms contained in Title I of

the "Antiterrorism and Effective Death Penalty Act of 1996 ."                                                  28

u. s . c .       §      2244 (b) (3) (A)         provides         that       before       a     second         or

successive habeas corpus application may be filed in the district

court ,      the applicant mu st move the appropriate court of appeals

for     an       order      authorizing              the    district      court     to        consider        the

application .                28     U.S . C .    §    2244 (b) (3) (A) ;      see       also     28    U. S . C .

§    2255(h)           (requ iring successive motions to be certified by a panel

of    the        appropriate          court      of        appeals   as    provided        in    28    U. S . C .

§    2244) .

        The petitioner has filed at least one prior                                 §    2255 claim ,         [DE

#425) ; therefore                 this court is without jurisdict i on to review the

matter until authorized to do so by t h e United States Court of

Appeals f o r            the Fourth Circuit .                   Petitioner ' s motion to vacate ,

[DE #589) , is DI SMISSED WITHOUT PREJUDICE to peti t ioner ' s right to

apply to the Fourth Circuit for leave to file a successive                                             §     2255

motion.

        A certificate                of    appealabili ty            shall    not       issue    absent        "a

substantial showing of the denial of a constitutional right ." 28

U. S . C .   §       2253 (c) (2)     (2000) .        A petitioner satisfies this standard

by     demonstrating                that    reasonable           jur i sts    wou l d     find        that     an

assessment of t he constitutiona l claims is debatab l e and that any

dispositive procedura l                    ruling dismissing such claims is l ikewise

                                                            2
debatable .      Mi l ler - El v . Cockrell ,   537 U. S .   322 ,   336-38   (2003) ;

Slack v. McDaniel, 529 U. S . 473 , 484 ( 2000) ; Rose v . Lee , 252 F . 3d

676 ,   683-84   (4th Cir.   2001 ) .   A reasonable jurist would not find

this court's dismissal of Petitioner ' s             §   2255 Motion debatable .

Therefore , a Certificate of Appealability is DEN I ED.
                   f}1
        This ~ day of January



                                 Senior United Sta es District Judge
At Greenville , NC
#35




                                          3
